Citation Nr: 0632975	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  02-13 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound of the left knee with 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2004 and 
January 2006, the issue on appeal was remanded for additional 
development.  

In January 2006, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a June 
2006 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Instability, subluxation and/or limitation of motion is 
not demonstrated in a clinical setting, and residuals of a 
shell fragment wound of the left knee with arthritis does not 
manifest or approximate indicia of a severe muscle injury.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 20 percent 
for residuals of a shell fragment wound of the left knee with 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.73, Diagnostic Code 
5311 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's claim for an increased rating for residuals of 
a shell fragment wound of the left knee was received in 
February 2001.  

The record shows that in letters dated in April 2001, June 
2001, April 2004, and May 2006, the veteran was advised of 
the provisions of VCAA, as it pertained to his 
responsibilities and the duty of VA to notify and assist him 
regarding his claim.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
case, because the claim is being denied, the requirement to 
notify the veteran of the elements necessary for an earlier 
effective date, is moot.


Factual Background and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

Evaluation of muscle disabilities. 
(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. 
(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 
(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 
(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 
Slight disability of muscles. 
(i) Type of injury.  Simple wound of muscle without 
debridement or infection. 
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs 
or symptoms of muscle disability as defined in paragraph 
(c) of this section. 
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment 
of function or metallic fragments retained in muscle 
tissue. 
Moderate disability of muscles. 
(i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect 
of high velocity missile, residuals of debridement, or 
prolonged infection. 
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, affecting 
the particular functions controlled by the injured 
muscles. 
(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound 
side. 
Moderately severe disability of muscles. 
(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring. 
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section 
and, if present, evidence of inability to keep up with 
work requirements. 
(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. 
Severe disability of muscles. 
(i) Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring. 
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep 
up with work requirements. 
(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: 
(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive 
effect of the missile. 
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in 
an area where bone is normally protected by muscle. 
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. 
(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. (Authority: 38 U.S.C. 
1155) 
38 C.F.R. § 4.56 (2006)

531
1
Group XI.
Rating

Function: Propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); 
flexion of knee (6). 
Posterior and lateral crural muscles, and muscles of the 
calf: 
1.	Triceps surae (gastrocnemius and soleus); 
2.	tibialis posterior; 
3.	peroneus longus; 
4.	peroneus brevis; 
5.	flexor hallucis longus; 
6.	flexor digitorum longus; 
7.	popliteus; 
8.	plantaris. 

    Severe
30

    Modera
tely 
Severe
20

    Modera
te
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5311 (2006)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
2
0

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
1
0
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006)

The veteran sustained small fragment puncture wounds to the 
left knee in August 1968 in Vietnam.  These were debrided 
locally.  A small fragment was appreciated in the distal 
femur; otherwise there was no bone, artery or nerve 
involvement.  Other than removal of a non-purulent fluid, his 
recovery was essentially uneventful.  X-ray studies in July 
1969 revealed shrapnel in the mid-condyle, left femur with 
definite cartilaginous degeneration of both the medical 
condyle and mid tibial plateau.  Following a medical board 
proceeding in August 1969, the veteran was determined to be 
unfit for further military duty.

During a July 1975 VA medical examination, evaluation of the 
left knee revealed a full range of motion.  There was a 
rather superficial transverse one-inch scar just below the 
left knee.  

Service connection was established for residuals of a 
shrapnel wound to the left knee pursuant to a May 1983 rating 
pursuant to Diagnostic Code 5257-7804.

During a December 2001 VA orthopedic examination, the veteran 
complained of pain, but indicated that he had no problems 
with the left leg muscles.  He stated that in the morning, 
the pain was 10/10.  The knee was weak and fatigued 
throughout the day.  The knee frequently locked and gave out 
once or twice a day.  He was able to "catch" himself before 
he fell.  He was not able to document a flare-up, but 
reported that as the day went on, his knee swelled.  He 
worked at the post office.  On objective examination, the 
knee was cool to the touch.  There was no erythema, and no 
swelling.  There was slight pain on the lateral side and the 
tibial tuberosity.  Tandem walking caused tears due to the 
pain.  He was able to extend the knee to 0 degrees and flex 
to 100 degrees in December 2001.  Motor function of the left 
leg was decreased to 4/5.  McMurray and Lachman's tests along 
with anterior and posterior drawer tests were entirely 
negative.  There was no muscle wasting or loss noted.  A 
small slightly reddened scar in the anterior distal tibial 
area was hard to visualize and was not tender to palpation.  
Pulses were palpable and 2+.  X-ray films of the left knee 
revealed on minimal degenerative changes.  

The veteran was afforded a VA orthopedic examination in May 
2004.  He was still employed at the Post office, but was 
retiring due to various disabilities after he used his sick 
leave.  He reported pain in the left lower extremity and with 
prolonged walking, but he did not use a cane for ambulation.  
On examination of his left knee, there was no pain with range 
of motion from 0-150 degrees.  His left knee was stable from 
varus to valgus as well as anteroposterior stress.  He has no 
crepitus on range of motion and he has no effusion of that 
knee at this time.  He has no pain to palpation of the medial 
and lateral joint line.  He has no pain to mediolateral 
stress of the patellofemoral joint and negative apprehension 
test.  He has negative Lachman test.  Repetitive motion did 
not increase pain, weakness, and no incoordination was noted.  
X-ray examination of the knee, in three views showed some 
mild degenerative changes with osteoarthritic changes in all 
three compartments with some calcific deposits.  The examiner 
commented that his knee pain was most likely secondary to 
normal age-related degenerative arthritis and his ankle pain 
is most likely referred pain from his distal tibia fibula 
pain as evidenced by normal x-rays and normal physical 
examination and that the majority of his orthopedic problems 
is synchondrosis of the tibia and fibula which may be causing 
him mild irritations with prolonged ambulation.

The veteran was afforded a VA examination in February 2006.  
He reported a severity of his pain, primarily 5 out of 10; 
however, at the end of the day it can increase to a 7 out of 
10 and was aggravated by a prolonged weightbearing and 
improved with rest.  He stated he had had difficulty with 
walking and now requires the use of a cane to help him 
ambulate, which is interfering with his independence.  He has 
not undergone any formal physical therapy for this injury.  
He was previously employed and was able to work a full shift 
with the Post Office; however, he has recently retired from 
this.  He denies any episodes of dislocation or subluxation; 
also denies any constitutional symptoms, fevers, chills, or 
other complaints.  On physical examination, he was able to 
ambulate with a focus, but not frankly ataxic gait without 
the use of his cane.  He was able to do a toe and heel gaits 
without difficulty.  Examination of his left knee reveals no 
effusion.  He had a symmetric range of motion.  A full 
extension to 120 degrees of flexion.  He is stable to varus 
and valgus and anterior and posterior drawer test and Lachman 
test and he has mild medial greater than lateral joint line 
tenderness to palpation.  He also claimed pain with 
McMurray's, however there was no audible click or snap.  He 
had normal patella femoral glide with mild pain with the 
patella femoral grind on exam.  Repetitive range of motion of 
his knee did not increase his pain, weakness, fatigability, 
incoordination, alter degrees of range of motion or any other 
complaints.  On the left, he has obvious weakness of his 
hamstrings 4/5, 5/5 quadriceps.  Repetitive testing of his 
motor strength does not alter his range of motion or strength 
or any other clinical finding.  Review of his X-rays show 
minimal degenerative changes in the knee with a preserved 
joint space.  

The veteran was afforded a neurological examination in May 
2006.  On physical exam, he was able to ambulate with a 
focused but non antalgic gait and able to do a toe and heel 
gait without difficulty.  Examination of the left lower 
extremity reveals straight leg raises are negative 
bilaterally.  Focused exam on the muscle groups of his left 
lower extremity reveals that he has 5/5 quadriceps and 
iliopsoas strength on the left.  However, his hamstrings and 
tibialis anterior, and gastroc-soleus were 4/5 compared to 
5/5 on the right.  Clinical findings associated with muscle 
injury reveal weakness in his tibialis anterior and gastroc-
soleus, with associated loss of power, weakness, and fatigue 
among both the anterior and posterior muscles of his calf.  
On examination, there was no obvious evidence of loss of deep 
fascia, but there was obvious loss of power in his gastroc-
soleus and tibialis anterior.  Fatigue was noted with 
repetitive testing with increased weakness noted upon repeat 
testing of these two muscle groups.  The examiner noted that 
those were the only muscle groups involved.

The Board finds that the disability at issue does not 
manifest or approximate indicia of a severe muscle injury.  
Accordingly, the criteria for a 30 percent rating are not 
met.  A severe muscle injury results from a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The shell 
fragment wound of the left knee, as described in the service 
medical records was far less damaging.  The residuals of the 
shell fragment wound have not been described as ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  Clearly, the shell fragment 
wound, while causing moderately severe impairment does not 
approximate the requirements for a severe injury.  

The Board also finds no basis for the assignment of a 
separate rating for arthritis.  In VAOPGCPREC 23-97 (July 1, 
1997), the VA General Counsel stated that the appellant must 
also have at least noncompensable limitation of motion under 
Diagnostic Codes 5260 and 5261 in order to obtain a separate 
rating for arthritis.  If the limitation of motion did not at 
least meet the criteria for a zero percent rating under 
either of those codes, there was no additional disability for 
which a rating could be assigned. VAOPGCPREC 23-97; cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings was consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  In this case, there 
is essentially no basis to conclude that the veteran's knee 
arthritis currently produces any functional loss to the knee 
at the present time.  

The Board also notes that although the veteran's disability 
was evaluated pursuant to Diagnostic Code 7804-5257 since 
service connection was established in 1983.  Diagnostic Code 
5257, pertains to "other impairment of the knee" but 
actually contemplates various levels of knee instability 
and/or subluxation; however, historically such pathology has 
not really been clinically appreciated with respect to the 
knee disability currently on appeal, either in service or 
thereafter.  The Board additionally observes that, in the 
context of a June 2006 rating decision, the Diagnostic Code 
under which the current disability is rated was changed to 
Diagnostic Code 7804-5311.  Diagnostic Code 5311 designates a 
disability evaluated as a muscle injury.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board regards the change in the Diagnostic Code as more 
appropriately reflective of the disability at issue.  
Moreover, inasmuch as the change in Diagnostic Code was not 
accompanied by an adverse rating reduction, the veteran was 
not prejudiced by the change. 

The Board also points out that the record does not establish 
any measure of scar pathology to warrant assignment of a 
separate, compensable rating for scars associated with the 
shrapnel injury to the knee area per se.  

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2006)

Examinations have reported essentially asymptomatic scars to 
the knee area without underlying soft tissue damage.  
Accordingly, the scars would be considered superficial and 
without the type of pathology to warrant a compensable 
rating. 

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's left knee has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 




ORDER

Entitlement to increased evaluation for residuals of a shell 
fragment wound of the left knee with arthritis is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


